DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2020/0314311 to Liu et al. (“Liu”).
 	Regarding claim 1, Liu teaches an assembly comprising: 
a camera sensor operable to generate an image upon exposure to light (reference number 140a in Figure 12 is an image sensor); 
a circuit board (reference number 140 PCB); 
an electrical contact assembly electrically connected to the circuit board and operable to receive power therefrom, the electrical contact assembly comprising a first spring contact and a second spring contact (Figure 12 shows two spring contact elements, reference number 138, paragraph [0030] teaches that the springs receive power from the PCB 140); 
a lens assembly comprising: 
a lens operable to gather and focus light onto the camera sensor (reference number 134 outermost lens element), 
a heating element operable to heat the lens, the heating element comprising a third contact and a fourth contact, wherein the third and fourth contacts engage the first and second contacts, respectively, and the engagement is operable to transmit power (reference number 132a is a heating ring operable to heat the lens and 132b shown in Figures 11-12 are the third and fourth contacts that extend from the heating element 132a to the springs 138; paragraph [0030] further teaches that the electrically conductive contacts 132b electrically contact spring element to receive electrical power from the PCB).
 	Regarding claim 2, Liu teaches the assembly of claim 1, wherein the heating element is disposed circumferentially about an optical axis of the lens assembly (reference number 132a is a heating ring, see Figure 10, circumferentially around an optical axis of the device).
 	Regarding claim 3, Liu teaches the assembly of claim 2, wherein the lens assembly further comprises a flange disposed circumferentially about the optical axis of the lens assembly (see Figure 12 showing a flange circumferentially around the optical axis, which goes down the center of the drawing).
 	Regarding claim 4, Liu teaches the assembly of claim 3, wherein the heating element is associated with the flange (Figure 11 shows the heating element 132a on the a part of the flange, where the flange is also shown in Figure 12 around the optical axis).
 	Regarding claim 5, Liu teaches the assembly of claim 1, further comprising: a housing having a first aperture and a second aperture; wherein: the circuit board and the electrical contact assembly are disposed in the housing, and the flange is operable to abut the first aperture (Figure 2 shows a first and second aperture in the housing: one on the top and one on the bottom of reference number 24, with respect to the orientation shown; the circuit board 140 and electrical contact are in the housing and the flange is at the top abutting the aperture at the top of the device where incoming light is incident upon).
 	Regarding claim 6, Liu teaches the assembly of claim 5, further comprising: a wire harness disposed through the second aperture and connected to the circuit board, the wire harness operable to provide power to the circuit board (reference number 30, see paragraph [0021] teaching the wire harness disposed through the second bottom aperture).
  	Regarding claim 9, Liu teaches the assembly of claim 1, wherein the camera sensor is operable to image a scene rearward relative a vehicle (paragraph [0020] teaches the camera is rearward facing on a vehicle).
 	Regarding claim 10, Liu teaches the assembly of claim 1, wherein the heating element further comprises a resistively heatable material connecting the third and fourth contacts (paragraph [0026] teaches a resistive electrically conductive element to connect the heating element).
 	Regarding claim 11, Liu teaches the assembly of claim 1, wherein the third and fourth contacts are disposed circumferentially about an optical axis of the lens assembly (this is shown in Figure 11, the third and fourth contacts reference number 132b are circumferentially about the optical axis).
 	Regarding claim 12, Liu teaches the assembly of claim 4, wherein: the first and second spring contacts are physically biased in a first direction, the first direction substantially parallel to the optical axis of the lens assembly and in a direction of an objective of the lens assembly; and the third and fourth contacts face a second direction and are each operable to physically displace one of the first and second spring contacts in the second direction, the second direction opposite the first direction (with respect to Figure 12, the first and second spring contacts 138 are biased in a first direction in a vertical direction, parallel with the optical axis, and the third and fourth contacts are in a second opposite direction).
 	Regarding claim 13, Liu teaches the assembly of claim 12, wherein each of the third and fourth contacts are individual bus bars of the heating element (the third and fourth contacts  shown in Figure 10 are individual bars).
 	Regarding claim 14, Liu teaches the assembly of claim 13, wherein each of the third and fourth contacts are circumferentially disposed about the optical axis (see Figure 10, reference numbers 132b).
 	Regarding claim 15, Liu teaches the assembly of claim 1, wherein the heating element further comprises an electrically resistive material electrically connecting the third and fourth contacts (paragraph [0026] teaches a resistive electrically conductive element to connect the heating element, resistance based heating element).
 	Regarding claim 16, Liu teaches the assembly of claim 3, wherein: the flange has a first side and a second side disposed on opposite sides thereof, the first side disposed in the first direction relative the second side, and the heating element is disposed on the second side (see Figure11 showing the heating element 132a on a second side of the flange).
 	Regarding claim 17, Liu teaches the assembly of claim 5, wherein an association between the first aperture and the flange is watertight (paragraph [0028] teaches an o-ring reference number 36 to prevent water from entering the lens at the flange, see Figure 6).
 	Regarding claim 19, Liu teaches the assembly of claim 18, wherein a wire harness connected to the circuit board extends through a third aperture in the fitting (with regard to Figure 2, the third aperture is the aperture at the bottom of reference number 30 where a wire harness fits through cylinder 30 through the second aperture at the bottom of reference number 24 to connect with the circuit board).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
 	Regarding claim 7, Liu teaches the assembly of claim 6, while Liu teaches a wire harness, it would have also been obvious to comprise no additional wire harnesses.  The wire harness in Liu is provided because the camera is taught in relation to being used as a vehicular camera where the camera device may be installed at a location within the vehicle that is far from the power source.  In a case where no long distance routing to the power source is necessary it would be obvious to not require the additional wire harness but to connect the camera or heating element directly to power without additional wires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu to not require the additional wire harness depending on where the camera is mounted in relation to the power source.  
	Regarding claim 8, Liu teaches the assembly of claim 6, Liu teaches in paragraph [0028] that certain features of the housing prevent water from entering the lens, but does not specifically state that the housing is waterproof.  Building on preventing water from entering the lens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Liu to make the housing waterproof to further protect the device especially in different weather conditions. 
 	Regarding claim 18, Liu teaches the assembly of claim 5, but is silent on comprising a fitting disposed in watertight abutment with the second aperture.  Since Liu teaches an o-ring fitting in watertight abutment with the first aperture, it would have been obvious to provide a similar fitting to the second aperture at the opposite end of the device so that water does not leak in from either end of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu to provide a fitting in watertight abutment with the second aperture to extend the use of the device in various environmental conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697